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`\@G298 C2J 7TJ9F JO7J F98ETJ3  !"#$%&'($) *(+,F97SSIFH9G JO7J 7 ECI2C HE8J G9H2C8JF7J9 JO9 F9T9K7CP9 2S F9ZE98J9G C2CECIJ ICS2FH7JI2C J2 JFIMM9F 7C 9HRT2>9FX8 2VTIM7JI2C J2 SEFCI8O IJ3 BCG9F JO9 -27FGX8 VF27G GI8P2K9F>QJ>R9 8J7CG7FG@ JO9 N9C9F7T #2EC89T P7C 98J7VTI8O JO9 F9T9K7CP9 2S F9ZE98J9G ICS2FH7JI2C V> RF989CJICM 9KIG9CP9 9IJO9F [;\ JO7J JO9 ECI2C G9H2C8JF7J9G F9T9K7CP9 2S JO9 C2CECIJ ICS2FH7QJI2Ca 2F [1\ JO7J JO9 F9T9K7CP9 2S JO9 ICS2FH7JI2C 8O2ETG O7K9 V99C 7RR7F9CJ J2 JO9 F98R2CG9CJ ECG9F JO9 PIFPEHQ8J7CP983 !"#$%&'($) *(+,@ 8ERF73/   ;"SS9PJIK9 HIGCIMOJ !9P9HV9F 16@ 1<<`@ =9HV9F8 ,I9VH7C@ %PO7EHV9F@ bIF87C2L@ 7CG Y7T8O G9T9M7J9G J2 =9HV9F8 ,I9VH7C@ %PO7EHV9F@ 7CG bIF87C2L@ 78 7 JOF99QH9HV9F MF2ER@ 7TT 2S JO9 -27FGX8 R2L9F8 IC 7CJIPIR7JI2C 2S JO9 9URIF7JI2C 2S JO9 J9FH8 2S =9HV9F8 bIFQ87C2L 7CG Y7T8O 2C !9P9HV9F /;@ 1<<`3  c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`< ECIJ 9HRT2>Q998 2C T7>2SS3  %9PJI2C ;?30# 2S JO9 R7FJI98X P2CJF7PJ 2VQTIM7J98 JO9 .98R2CG9CJ J2 HICIHId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e8f JO9 ECI2CX8 ICJ9CJ S2F JOI8 ICS2FH7JI2C_ 7CG JO7J ^eJf2 JOI8 9CG@ eJO9 .98R2CG9CJf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g$C 7F978 LO9F9 JO9 L2F]T27G G9PF97898@ JO9 #2HR7C> LITT H7]9 7C 97FC98J 9SS2FJ J2 SICG L2F] S2F 7SS9PJ9G 9HRT2>998 V> 788IMCICM JO9H J2 L2F] OI8J2FIP7TT> R9FS2FH9G V> C2CQ-7FM7ICICM BCIJ 9HQRT2>9983)O9 ICJ9CJ 2S 788IMCICM -7FM7ICICM BCIJ 9HRT2>998 J2 C2CQJF7GIJI2C7T L2F] I8 J2 RF9K9CJ 7CGh2F HICIHId9 T7>2SS8 IC JO9 -7FQM7ICICM BCIJ3 *+=$,)&' %B'!%).+'!56/8O7TT J7]9 JO9 7PJI2C 89J S2FJO IC JO9 &FG9F@ 9UP9RJ JO7J JO9 7JJ7PO9G C2JIP9 I8 8EV8JIJEJ9G S2F JO7J 2S JO9 7GHICI8JF7QJIK9 T7L WEGM93+cc"'!$i'&)$#")& "=c,&A""%c&%)"! -A &.!". &( )*"'+)$&'+, ,+-&. .",+)$&'% -&+.!+C +M9CP> 2S JO9 BCIJ9G %J7J98 N2K9FCH9CJ)O9 '7JI2C7T ,7V2F .9T7JI2C8 -27FG O78 S2ECG JO7J L9 KI2QT7J9G (9G9F7T T7V2F T7L 7CG O78 2FG9F9G E8 J2 R28J 7CG 2V9> JOI8 C2JIP93("!".+, ,+Y N$j"% A&B )*" .$N*) (2FH@ W2IC@ 2F 788I8J 7 ECI2C#O2289 F9RF989CJ7JIK98 J2 V7FM7IC LIJO E8 2C >2EF V9O7TS+PJ J2M9JO9F LIJO 2JO9F 9HRT2>998 S2F >2EF V9C9QSIJ 7CG RF2J9PJI2C#O2289 C2J J2 9CM7M9 IC 7C> 2S JO989 RF2J9PJ9G 7PJIKIJI983Y" Y$,, '&)F9SE89 J2 V7FM7IC P2TT9PJIK9T> LIJO $CJ9FQC7JI2C7T BCI2C B+Y 7CG IJ8 ,2P7T 0?1 V> S7ITICM 7CG F9SE8ICM J2 RF2KIG9 F9ZE98J9G ICS2FH7JI2C JO7J I8 F9T9K7CJ 7CG C9P9887F> J2 JO9 BCI2C 78 JO9 P2TT9PJIK9QV7FM7ICICM F9RF989CJ7JIK9 2S 2EF O2EFT> R7IG RF2GEPJI2C 7CG H7ICJ9QC7CP9 9HRT2>9983Y" Y$,, '&)IC 7C> TI]9 2F F9T7J9G H7CC9F ICJ9FS9F9 LIJO@ F98JF7IC@ 2F P29FP9 7C> 2S >2E IC JO9 9U9FPI89 2S >2EF FIMOJ8 ME7F7CJ99G V> %9PJI2C ` 2S JO9 +PJ3Y" Y$,, RF2HRJT> SEFCI8O JO9 BCI2C LIJO ICS2FH7JI2C F9ST9PJICM LO9F9 7J R7CJ8 ; 7CG 4 JO9 >9TT2L V7GM9 9HQRT2>998 7F9 L2F]ICM@ S2F LO2H JO9> 7F9 L2F]ICM@ 7CG LO7J JO9IF W2V GEJI98 7F93*+=$,)&'%B'!%).+'!./(0( *&+1%'2 3#452JO9 N9C9F7T #2EC89T36(7 8+"11("$7CG 9%% .$$ :(;%2 3#4#5@ S2F JO9 .98R2CG9CJ3<%) !%0%+@ S2F JO9 #O7FMICM c7FJ>3!"#$%$&'%)+)"="') &( )*" #+%"N"&.N" #+.%&' $$@ +GHICI8JF7JIK9 ,7L DEGM93 )OI8 P789 L78 JFI9G IC c92FI7@ $TTIC2I8@ 2C '2K9HV9F ;/@ 1<<`@ REF8E7CJ J2 7 P2HRT7ICJ JO7J I88E9G 2C +RFIT /<@ 1<<`3;)O9 P2HRT7ICJ 7TQT9M98 JO7J JO9 .98R2CG9CJ S7IT9G 7CG F9SE89G J2 RF2KIG9 JO9 BCI2C LIJO F9ZE98J9G F9T9K7CJ ICS2FH7JI2C IC KI2T7JI2C 2S %9PQJI2C 6[7\[;\ 7CG [0\ 2S JO9 '7JI2C7T ,7V2F .9T7JI2C8 +PJ[JO9 +PJ\3 )O9 .98R2CG9CJ9CJX8 7C8L9F G9CI98 7C> KI2T7JI2C 2S JO9   ;+TT G7J98 7F9 IC 1<<4 ECT988 2JO9FLI89 ICGIP7J9G3 )O9 PO7FM9 L78 SIT9G 2C (9VFE7F> 0@ 1<<`3+PJ3 $ SICG JO7J JO9 .98R2CG9CJ KI2T7J9G JO9 +PJ 78 7TT9M9G IC JO9 P2HRT7ICJ3&C JO9 9CJIF9 F9P2FG@ ICPTEGICM H> 2V89FK7JI2C 2S JO9 G9QH97C2F 2S JO9 LIJC98898@ 7CG 7SJ9F P2C8IG9FICM JO9 VFI9S8 SIT9G V> JO9 N9C9F7T #2EC89T 7CG JO9 .98R2CG9CJ@ $ H7]9 JO9 S2TT2LICM($'!$'N% &( (+#)$3DB.$%!$#)$&'*7HITJ2C %ECG8JF7CG@ JO9 #2HR7C>@ I8 7 !9T7L7F9 P2FR2F7QJI2C 9CM7M9G IC JO9 VE8IC988 2S 79F28R7P9 RF2GEPJ G98IMC 7CG H7CES7PJEFICM 7J HETJIRT9 C7JI2C7T 7CG $J9FC7JI2C7T T2P7JI2C8 ICPTEGICM IJ8 S7PITIJI98 IC .2P]S2FG@ $TTIC2I83 )O9 #2HR7C> 7CQCE7TT> REFPO7898 7CG F9P9IK98 M22G8 7CG H7J9FI7T8 K7TE9G IC 9UP988 2S k0<@<<< GIF9PJT> SF2H R2ICJ8 2EJ8IG9 JO9 %J7J9 2S $TTIQC2I83 )O9 .98R2CG9CJ 7GHIJ8@ 7CG $ SICG 7CG P2CPTEG9@ JO7J IJ I8 7C 9HRT2>9F 9CM7M9G IC P2HH9FP9 LIJOIC JO9 H97CICM 2S %9PQJI2C 1[1\@ [4\@ 7CG [`\ 2S JO9 +PJ3)O9 .98R2CG9CJ 7GHIJ8@ 7CG $ SICG 7CG P2CPTEG9@ JO7J $CJ9FQC7JI2C7T BCI2C B+Y 7CG IJ8 ,2P7T 0?1@ JO9 BCI2C@ I8 7 T7V2F 2FM7CId7JI2C LIJOIC JO9 H97CICM 2S %9PJI2C 1[0\ 2S JO9 +PJ3$$3+,,"N"! B'(+$. ,+-&. c.+#)$#"%.5 8(=,>+?@$))O9 #2HR7C>@ O97GZE7FJ9F9G IC YICG82F ,2P]8@ #2CC9PJIQPEJ@ O78 H7CES7PJEFICM S7PITIJI98 JOF2EMO2EJ JO9 L2FTG3 +RQRF2UIH7J9T> 1/<< 9HRT2>998 L2F] 7J K7FI2E8 S7PITIJI98 IC .2P]QS2FG@ $TTIC2I8@ ICPTEGICM JO9 cT7HJ4 P7HRE8@ 7J LOIPO cT7HJ4 7CG 89K9F7T 2JO9F CEHV9F9G RT7CJ8 7F9 T2P7J9G 7CG 7J LOIPO 82H9 1<<< 9HRT2>998 L2F]@ 7CG cT7HJ;@ LOIPO I8 T2P7J9G 7 S9L HIT98 SF2H JO9 cT7HJ4 P7HRE8 7CG 7J LOIPO 82H9 /<< 9HRT2>998L2F]3"HRT2>998 2S JO9 #2HR7C> L97F F9G IG9CJISIP7JI2C V7GM983 $CGIKIGE7T8 L2F]ICM 7J JO9 .2P]S2FG S7PITIJI98 LO2 7F9 9HQRT2>9G V> K7FI2E8 P2CJF7PJ2F8 7CG 7F9 C2J 9HRT2>998 2S JO9 #2HR7C> L97F >9TT2L IG9CJISIP7JI2C V7GM983 A9TT2L V7GM9 9HRT2>998 7F9 7TT J9HR2F7F> 7CG ICPTEG9 OIMOT> 8]ITT9G 9CMIQC99F8@ 8EHH9F OIF9 8JEG9CJ8 LO2 7F9 REF8EICM G9MF998 IC SI9TG8 ECF9T7J9G J2 JO9 #2HR7C>X8 ^P2F9 VE8IC988 7F978@_ 7CG 2JO9F J9HR2F7F> 9HRT2>998 OIF9G 2C 7C 78 C99G9G V78I83 !7K9 cFIJPOQ9JJ@ H7C7M9F 2S OEH7C F982EFP98 S2F PE8J2H9F 89FKIP9@ J98JISI9G JO7J JO9 J>RIP7T RF2P9GEF9 S2F 2VJ7ICICM 7 >9TT2L V7GM9 9HQRT2>99 V9MIC8 LIJO 7 P2HR7C> H7C7M9F 8EVHIJJICM 7 8J7J9H9CJ 2S L2F] JO7J L2ETG 89J 2EJ JO9 ^PFIJ9FI7 S2F 7 R9F82C JO7J L9 L2ETG VFICM IC IC 7 J9HR2F7F> 8IJE7JI2C3_)O9 BCI2C O78 F9RF989CJ9G 9HRT2>998 IC JO9 S2TT2LICM 7RQRF2RFI7J9 ECIJ 8ICP9 ;?54g+TT O2EFT> R7IG RF2GEPJI2C 7CG H7ICJ9C7CP9 9HRT2>998a VEJ 9UPTEGICM 7TT 2SSIP9 7CG 8O2R PT9FIP7T 9HRT2>998@ CEF898@ R9FQ82CC9T G9R7FJH9CJ 9HRT2>998@ 9CMIC99FICM G9R7FJH9CJ 9HQRT2>998@ 9UR9FIH9CJ7T 9CMIC99F8@ 87T7FI9G 9HRT2>998 7CG 7TT 8ER9FKI82F> 9HRT2>9983$C JO9 HIGQ;?6<8@ JO9F9 L9F9 7RRF2UIH7J9T> ;0<< 9HRT2>998 IC JO9 V7FM7ICICM ECIJ@ 7CG IC 1<<< JO9F9 L9F9 7RRF2UIH7J9T> ?<< 9HRT2>998 IC JO9 ECIJ3 )O9 PEFF9CJ V7FM7ICICM ECIJ P2C8I8J8 2S 7V2EJ 5`0 9HRT2>9983 $C JO9 ;?6<8@JO9 #2HR7C> F9T2P7J9G  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!56589K9F7T 2R9F7JI2C8 SF2H .2P]S2FG@ 82H9 J2 2JO9F T2P7JI2C8 IC JO9 BCIJ9G %J7J98 7CG 82H9 J2 T2P7JI2C8 2EJ8IG9 2S JO9 BCIJ9G %J7J983 +PP2FGICM J2 F9JIF9G B+Y $CJ9FC7JI2C7T .9RF989CJ7JIK9 YITTI7H c9CC@ 7J JO7J JIH9 F9T7JI2C8 V9JL99C JO9 #2HR7C> 7CG BCI2C L9F9 ^7J JO9 T2L98J JO7J $XG 9K9F 899C IJ3_)O9F9 L78 7 T2P]2EJ@ 7 8JFI]9@ 7CG 7 R9FI2G IC LOIPO JO9 ECIJ 9HRT2>998 L2F]9G LIJO2EJ 7 P2CJF7PJ3 )O9F9 L78 7 F7RRF2PO9H9CJ IC JO9 97FT> ;??<8 JO7J F98ETJ9G IC ICPTE8I2C IC JO9 P2TT9PJIK9QV7FM7ICICM 7MF99H9CJ 2S T7CME7M9 F9T7JICM J2 W2V 89PEFIJ> S2F ECIJ 9HRT2>9983)OI8 RF2P99GICM P2CP9FC8 7C ICS2FH7JI2C F9ZE98J F9M7FGICM >9TT2L V7GM9 9HRT2>998 JO7J I8 RF9GIP7J9G ER2C 89PJI2C ;?30@ 8EV89PJI2C #@ D2ICJ$CK2TK9H9CJhD2V %9PEFIJ>@ 2S JO9 PEFF9CJ P2CJF7PJ@ LOIPO I8 9SS9PJIK9 SF2H DEC9 10@ 1<</@ECJIT =7> ;6@ 1<<6@ 7CG LOIPO RF2KIG98g$C 7F978 LO9F9 JO9 L2F]T27G G9PF97898@ JO9 #2HR7C> LITT H7]9 7C 97FC98J 9SS2FJ J2 SICG L2F] S2F 7SS9PJ9G 9HRT2>998 V> 788IMCICM JO9H J2 L2F] OI8J2FIP7TT> R9FS2FH9G V> C2CQ-7FM7ICICM BCIJ 9HRT2>9983)O9 ICJ9CJ 2S 788IMCICM -7FM7ICICM BCIJ 9HRT2>998 J2 C2CQJF7GIJI2C7T L2F] I8 J2 RF9K9CJ 7CGh2F HICIHId9 T7>2SS8 IC JO9 -7FM7ICICM BCIJ3 $C 7C 7JJ9HRJ J2 SEFJO9F 9CO7CP9 JO9 9SS9PQJIK9C988 2S JO9 P2CP9RJ JO9 S2TT2LICM I8 7MF99G J2g[;\ BCT988 JIH9 7CG PIFPEH8J7CP98 RF9K9CJ IJ@ JO9 #2HQR7C>LITT C2JIS> JO9 F98R9PJIK9 #OI9S %J9L7FG 2C 7 L99]T> V78I8 2S 7TT BCIJ 9HRT2>998 788IMC9G J2 C2CQJF7GIJI2C7T L2F] 7CG JO9 7RRF2UIH7J9 GEF7JI2C 2S 97PO 788IMCH9CJ3[1\ '2CQJF7GIJI2C7T L2F] 8O7TT V9 2SS9F9G IC 7PP2FG7CP9 LIJO 89CI2FIJ> IC JO9 PT788ISIP7JI2C 7CG G9R7FJH9CJ 7SQS9PJ9G V> 7 F9GEPJI2C IC L2F] S2FP9 RF2KIG9G JO9> O7K9 JO9 7VITIJ> J2 R9FS2FH JO9 C2CQJF7GIJI2C7T L2F]3[/\ )O9 R7FJI98 F9P2MCId9JO7J IC I82T7J9G P7898 IJ H7> C2J V9 RF7PJIP7T J2 788IMC V> 89CI2FIJ>3 $C JO289 P7898@ GI8PE8Q8I2C LIJO JO9 F98R9PJIK9 #OI9S %J9L7FG LITT J7]9 RT7P9 RFI2F J2 JO9 788IMCH9CJ3 )OI8 788IMCH9CJ 8O7TT V9 TIHIJ9G J2 7 H7UIHEH 2S C2J T2CM9F JO7C /< P7T9CG7F G7>8 ECT988 HEJE7TT> 7MF99G J2 V> JO9 BCI2C 7CG #2HR7C> 7CG 8O7TT C2J F98ETJ IC 7C 9HRT2>99 V9ICM F9GEP9G 2F T7IG 2SS 2EJ 2S TIC9 2S 89CI2FIJ>3+ TI8JICM 2S T7IGQ2SS 9HRT2>998@ N9C9F7T #2EC89TX8 "UOIVIJ 5@ 8O2L8 7 J2J7T 2S `/ ECIJ 9HRT2>998 2C T7>2SS 78 2S D7CE7F> 1?@ 1<<`3 +J JO9 O97FICM@ JO9F9 L78 J98JIH2C> F9M7FGICM P2CJF7PJE7T RF2KI8I2C8 F9T7JICM J2 8EVP2CJF7PJICM 7CG JO9 F9T2P7JI2C 2S L2F] 7CG LO9JO9F JO9 F9782C S2F JO9 T7>2SS 2S 7 R7FJIPET7F 9HRT2>99 7SS9PJ9G JO9 2VTIM7JI2C 2S JO9 #2HR7C> ECG9F 89PJI2C ;?30#3 +SJ9F 82H9 GI8PE88I2C@ JO9 R7FJI98 8JIRET7J9G ^LIJO F9M7FG J2 JO9 C7H98 2C N9C9F7T #2EC89TX8 "UOIVIJ 5@_ JO7J JO9 .98R2CG9CJ L2ETG C2J 7FME9 JO7J ^JO9 T7IGQ2SS 9HRT2>998 7F9 2CT> 9IJO9F SF2H 8EVP2CJF7PJICM 2F F9T2P7JI2C_ 3 3 3 7CG ^eJfO7J JO9F9 L2ETG V9 C2 7RRTIP7JI2C 2S e%9PJI2Cf ;?30# LIJO F98R9PJ J2 JO9 2VTIM7QJI2C J2 T22] S2F C2CQJF7GIJI2C7T W2V 2RR2FJECIJI98 eSf2F L2F]9F8 T7IG 2SS V9P7E89 2S 7 G9PF9789 IC L2F]3_ )OE8@ 89PJI2C ^;?30# L2ETG 7RRT> F9T7JIK9 J2 3 3 3 JO9 97FC98J 9SS2FJ3 3 3 J2 899] C2CQJF7GIJI2C7T 3 3 3 W2V8 S2F JO989 9HRT2>9983_ +J JO9 PT289 2S JO9 O97FICM@ P2EC89T S2F JO9 .98R2CG9CJ F9P2CSIFH9G ^eJfO7J JO9F9 7F9 R92RT9 2C JO9F9 eN# "UO35f l eJf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eLf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e7fJ JOI8 JIH9 JO9F9 I8 7C 7VECG7CP9 2S L2F] 2S 7 C2CQJF7GIJI2C7T C7JEF9 JO7JJO9 P2HR7C> I8 OIFICM J9HR2F7F> 9HRT2>Q998 J2 R9FS2FH LOIT9 IMC2FICM JO9 #3-3+3_ )O9 MFI9K7CP9 PIJ98 89PJI2C ;?30# 2S JO9 P2CJF7PJ 7CG F9ZE98J8 JO7J JO9 #2HR7C> ^REJ S2FJO 7 M22G S7IJO 9SS2FJ J2 SICG C2CQJF7GIJI2C7T L2F] S2F 9IJO9F T7IG 2SS -7FM7ICICM BCIJ9HRT2>998 2F JO289 IC JO9 -7FQM7ICICM BCIJ LO2 O7K9 JO9 8]ITT8h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`6` RF2MF7H_ VEJ JO7J H28J 2S JO9 >9TT2L V7GM9 9HRT2>998 L9F9 9CMIC99F83 )O9F9 I8 C2 9KIG9CP9 JO7J JO9 S2F9M2ICM ICS2FQH7JI2C L78 9K9F 8O7F9G LIJO JO9 BCI2C3&C '2K9HV9F /@ .9P2FGICM %9PF9J7F> .2EF]9 LF2J9 =7CQ7M9F 2S ,7V2F .9T7JI2C8 %O7C] 7 T9JJ9F JO7J 8J7J98@ IC R9FJIC9CJ R7FJg$C 2FG9F J2 V9JJ9F F9RF989CJ JO9 P2CJF7PJ 7CG 2EF H9HV9F8 L9 7F9 F9ZE98JICM JO9 S2TT2LICM ICS2FH7JI2C IC F9M7FG J2 JO9 ^A9TQT2L -7GM98_ T2P7J9G 7J RT7CJ8 ; 7CG RT7CJ8 43 $C R7FJIPET7F L9 F9ZE98J JO9 S2TT2LICM ICS2FH7JI2Cg;3 cT9789 ICS2FH E8 78 J2 JO9 CEHV9F 2S ^A9TT2L -7GM983_13 YO9F9 7F9 JO989 ^A9TT2L -7GM98_ L2F]ICMm/3 YO2 7F9 JO9 ^A9TT2L -7GM98_ L2F]ICM S2Fm53 YO7J 7F9 JO9 ^A9TT2L -7GM98_ W2V GEJI98m&C '2K9HV9F 1<@ =7C7M9F %O7C] F98R2CG9G J2 JO9 BCI2C IC 7 T9JJ9F 7GKI8ICM JO7J JO9F9 L9F9 PEFF9CJT> ^560 >9TT2L V7GM9 P2CJF7PJ2F83_ )O9 T9JJ9FP2CJICE98 8J7JICMg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d9 H7CR2L9F3_%O7C] F98R2CG9G V> T9JJ9F G7J9G !9P9HV9F 1;@ 8J7JICM JO7J JO9 BCI2C ^O78 V99C RF2KIG9G 7TT ICS2FH7JI2C 7K7IT7VT9 IC F9QM7FG8 J2 JO9 >9TT2L V7GM9 ICS2FH7JI2C F9ZE98J_ 7CG F98J7JICM JO9 P2HHIJH9CJ 2S JO9 #2HR7C> J2 ^P2CJICE9 J2 H7]9 7C 97FQC98J 9SS2FJ J2 SICG C2CQJF7GIJI2C7T L2F] 2RR2FJECIJI98 LO9C R288IVT93_&C (9VFE7F> 0@ 1<<`@ JO9 BCI2C SIT9G JO9 PO7FM9 O9F9IC 7CG@ 2C (9VFE7F> ;4@ 1<<`@ cF98IG9CJ !9K9F LF2J9 #O9F>T Y2FG9C@ JO9 C9L H7C7M9F 2S T7V2F F9T7JI2C8@ F98J7JICM JO9 BCI2CX8 C99G S2F JO9 ICS2FH7JI2C 7CG 9URT7ICICM JO7J ^eLfIJO2EJ JO9 F9ZE98J9G ICS2FH7JI2C IJ I8 IHR288IVT9 S2F JO9 BCI2C J2 G9J9FHIC9 LO9JO9F JO9F9 7F9 C2CQJF7GIJI2C7T L2F] 2RR2FJECIJI98 JO7J -7FM7ICICM BCIJ 9HRT2>998 P2ETG V9 R9FS2FHICM IC 2FG9F J2 O9TR HICIHId9 F9GEPJI2C83_ Y2FG9C K9FV7TT> F98R2CG9G JO7J JO9 #2HR7C> L78 C2J M2ICM J2 8ERRT> JO9 ICS2FH7JI2C3BCI2C cF98IG9CJ !9K9F J98JISI9G JO7J@ V789G ER2C OI8 2V89FK7QJI2C8@ >9TT2L V7GM9 9HRT2>998 L9F9 R9FS2FHICM L2F] JO7J V7FQM7ICICM ECIJ 9HRT2>998 P2ETG R9FS2FH@ 7CG JO7J JO9 BCI2C H7G9 JO9 S2F9M2ICM F9ZE98J IC 2FG9F J2 G9J9FHIC9 ^LO9JO9F JO9F9 L9F9 7C> J9HR2F7F> 9HRT2>998 R9FS2FHICM L2F] JO7J L9 JO2EMOJ JO7J L9 L9F9 P7R7VT9 2S R9FS2FHICM3_ *9 9URT7IC9G JO7J JO9 F9ZE98J F9M7FGICM LO9F9 JO9 >9TT2L V7GM9 9HRT2>998 L9F9 L2F]ICM L2ETG 9C7VT9 JO9 BCI2C J2 IG9CJIS> JO9 ECI2C F9RF989CJ7JIK9 LO2 L2ETG V9 7VT9J2 ^K9FIS> LO7J JO9 7PJE7T W2V GEJI98 7F9 JO7J JO9 >9TT2L V7GM9 L78 R9FS2FHICM3_ cF98IG9CJ !9K9F 9URT7IC9G JO7J JO9 BCI2C C99G9G J2 ]C2L S2F LO2H JO9 >9TT2L V7GM9 9HRT2>998 L9F9 L2F]ICM IC 2FG9F J2 P2CSIFH LIJO JO9 F98R9PQJIK9 8ER9FKI82F LO9JO9F JO9 >9TT2L V7GM9 9HRT2>998 O7G P2HQRT9J9G JO9 J78]8 S2F LOIPO JO9> L9F9 VF2EMOJ IC 2F LO9JO9F JO9> L9F9 ^V9ICM MIK9C 2JO9F J>R98 2S J78]8 JO7J G2CXJ S7TT ECG9F JO9 8J7J9H9CJ 2S L2F]3_ !7K9 cFIJPO9JJ@ H7C7M9F 2S OEH7C F9Q82EFP98 S2F PE8J2H9F 89FKIP9@ 7P]C2LT9GM9G JO7J JO9 G7> J2 G7> L2F] 2S >9TT2L V7GM9 9HRT2>998 L78 2K9F899C V> P2HR7C> 8ER9FKI82F83 )O9 F9ZE98J F9T7JICM J2 >9TT2L V7GM9 9HRT2>998X W2V GEJI98 L2ETG G9J9FHIC9 LO9JO9F V7FM7ICICM ECIJ 9HRT2>998 L9F9 P7R7VT9 2S R9FS2FHICM JO9 L2F]3%9CI2F OEH7C F982EFP98 .9RF989CJ7JIK9 %EJO9FT7CG 7GHIJJ9G JO7J OEH7C F982EFP98 G298 C2J T22] S2F C2CJF7GIJI2C7T W2V 2RQR2FJECIJI98 ^e2fCP9 JO9 G9PI8I2C I8 H7G9 V> 82H92C9 J2 8J7SS LIJO C2CQ9HRT2>998@ >9TT2L V7GM983_ .9ZE98J8 S2F J9HR2F7F> 9HRT2>998 7F9 H7G9 V> ICGIKIGE7T H7C7M9F87CG L2ETG V9 F9ST9PJ9G 2C 7 F9ZE98J 2F REFPO789 2FG9F3 %EJO9FT7CG R2ICJ9G 2EJ JO7J ^JO989 7F9 J>RIP7TT> 9CMIC99FICM F9T7J9G W2V8@_ 7CG JO7J OEH7C F982EFP98 G298 C2J ]C2L LO7J C99G8 O7K9 V99C IG9CJIQSI9G V> K7FI2E8 H7C7M9F8 S2F >9TT2L V7GM9 9HRT2>9983 %O9 J98JISI9G JO7J JO9 ^F9ZE98J8 2F REFPO789 2FG9F8_ 7F9 C2J SIT9G LIJO *EH7C .982EFP98 2F IC 7C> P9CJF7T T2P7JI2C@ JO7J JO9 #2HR7C> G298 C2J ^O7K9 7 P9CJF7TId9G F9R28IJ2F>3_ &C PF288 9U7HIC7JI2C@ %EJO9FT7CG L78 F9HICG9G 2S JO7J J98JIH2C> 7CG 78]9G@ ^YO9F9 7F9 JO9> H7ICJ7IC9Gm_ %EJO9FT7CG 7C8L9F9G@ ^)O9F9 7F9 JOF99 89R7F7J9 8>8J9H83 &C9 I8 D3!3 "GL7FG8@ 2C9 I8 +dEF9@ 7CG 2C9 I8 #2C82T93_ )O9F9 L78 C2 SEFJO9F ZE98JI2CICM 2S %EJO9FT7CG F9QM7FGICM JO9 ^89R7F7J9 8>8J9H8_ JO7J 8O9 IG9CJISI9G3 %EJO9FT7CG 7P]C2LT9GM9G JO7J JO9 #2HR7C> O78 7C 9QH7IT 8>8J9H JO7J R9FHIJ8 7C ICGIKIGE7T J2 89CG 7 8ICMT9 9QH7IT J2 HETJIRT9 F9PIRIQ9CJ83B5 .$('&#"# ($) B?$='@)"$> A"$)"$>#)O9 P2HRT7ICJ 7TT9M98 JO7J JO9 ICS2FH7JI2C 82EMOJ V> JO9 BCQI2C F9M7FGICM >9TT2L V7GM9 9HRT2>998 IC IJ8 T9JJ9F G7J9G '2QK9HV9F / L78 F9T9K7CJ 7CG JO7J JO9 S7ITEF9 7CG F9SE87T 2S JO9 .98R2CG9CJ J2 RF2KIG9 JO7J ICS2FH7JI2C KI2T7J9G JO9 +PJ3+TJO2EMO ICS2FH7JI2C F9T7JICM J2 V7FM7ICICM ECIJ 9HRT2>998 I8 RF98EHRJIK9T> F9T9K7CJ@ 7 ECI2C HE8J H7]9 7 8O2LICM 2S F9T9K7CP9 7CG C9P988IJ> LO9C F9ZE98JICM ICS2FH7JI2C F9T7JICM J2 C2CECIJ 9HRT2>9983 +8 9URT7IC9G V> JO9 -27FG IC A+"1?-9(&2 C$=3@ /// ',.- ;1?4 [1<<;\g$J I8 L9TT 98J7VTI8O9G JO7J LO9C 7 ECI2C 899]8 ICS2FH7JI2C P2CP9FCICM H7JJ9F8 2EJ8IG9 JO9 V7FM7ICICM ECIJ@ JO9 ECI2C I8 F9ZEIF9G J2 H7]9 7 8O2LICM 2S F9T9K7CP> 7CG C9P988IJ>3 %99@ 93M3@ *@;'"= D%+0"=% 3'%=1+"= E F(# B?52/1/ ',.- ;;61@ ;;64 [;??`\@ 9CSG3 ;0` (3/G 111 [/G #IF3 ;??6\3 -EJ JO9 -27FG O78 H7G9 IJ PT97F JO7J JO9 VEFG9C 2S 98J7VTI8OICM F9T9QK7CP> 7CG C9P988IJ> IC JOI8 P2CJ9UJ ^I8 C2J 7C 9UP9RJI2C7TT> O97K> 2C9@ F9ZEIFICM 2CT> JO7J 7 8O2LICM V9 H7G9 2S 7 nRF2VQ7VITIJ> JO7J JO9 G98IF9G ICS2FH7JI2C I8 F9T9K7CJ@ 7CG JO7J IJ L2ETG V9 2S E89 J2 JO9 ECI2C IC P7FF>ICM 2EJ IJ8 8J7JEJ2F> GEQ !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!564JI98 7CG F98R2C8IVITIJI983X_ $G3@ ZE2JICM G9:8 05 .=H% C$)@#-1+"(' B?5@ /60 B3%3 5/1@ 5/` [;?4`\3#2EC89T S2F JO9 N9C9F7T #2EC89T R2ICJ8 2EJ JO7J JO9 .98R2CQG9CJ C9K9F PT7IH9G JO7J JO9 ICS2FH7JI2C 82EMOJ L78 C2J F9T9K7CJ 2F JO7J RF2GEPICM IJ L2ETG V9 VEFG9C82H93 .7JO9F@ JO9 .98R2CQG9CJ PT7IH9G JO7J IJ O7G RF2KIG9G ^7TT ICS2FH7JI2C 7K7IT7VT93_ #2EC89T 7FME98 JO7J JO9 9KIG9CP9 7GGEP9G 7J JO9 O97FICM 98J7VQTI8O98 JO7J JO9 ICS2FH7JI2C 82EMOJ I8 F9T9K7CJ 7CG P7C V9 H7G9 7K7IT7VT9@ 7TV9IJ C2J SF2H 7 8ICMT9 P9CJF7T T2P7JI2C3)O9 .98R2CG9CJ@ 7TJO2EMO C9K9F 7GKI8ICM JO9 BCI2C JO7J IJ P2CJ9CG9G JO7J JO9 ICS2FH7JI2C 82EMOJ L78 C2J F9T9K7CJ@ 7FME98 JO7J JO9 F9ZE98J9G ICS2FH7JI2C I8 C2J F9T9K7CJ V9P7E89 IJ F9T7J9G J2 C2CECIJ 9HRT2>998 7CG C2CECIJ L2F]3 #2CJF7F> J2 JO7J 7FMEQH9CJ@ 89PJI2C ;?30# 2S JO9 P2CJF7PJ@ IC LOIPO JO9 .98R2CG9CJ 7MF998 J2 H7]9 7C ^97FC98J 9SS2FJ_ J2 SICG C2CJF7GIJI2C7T L2F] IC 2FG9F J2 ^RF9K9CJ 7CGh2F HICIHId9 T7>2SS8 IC JO9 -7FM7ICICM BCIJ@_ V> IJ8 K9F> J9FH8 F9T7J98 J2 C2CECIJ L2F] JO7J L2ETG 2JO9FLI89 V9 R9FS2FH9G V> C2CECIJ 9HRT2>9983 +8 O9F9IC7SJ9F GI8PE889G@ $ SICG JO7J JO9 ICS2FH7JI2C 82EMOJ V> JO9 BCI2C I8 F9T9K7CJ J2 IJ8 9CS2FP9H9CJ 2S JO9 P2CJF7PJ3)O9 .98R2CG9CJX8 VFI9S 7889FJ8 JO7J JO9 BCI2C ^S2F JO9 SIF8J JIH9 F9K97T9G J2 JO9 #2HR7C> IJ8 F9782CICM S2F F9ZE98JICM JO9 A9TT2L-7GM9 L2F]9F ICS2FH7JI2C_ 7SJ9F SITICM JO9 PO7FM9 O9F9IC@ PIJICM N9C9F7T #2EC89TX8 "UOIVIJ ;<@ JO9 T9JJ9F 2S (9VFEQ7F> ;4@ 1<<`@ J2 JO9 C9L H7C7M9F 2S T7V2F F9T7JI2C8@ #O9F>T Y2FG9C@ IC LOIPO cF98IG9CJ !9K9F 8R9PISIP7TT> 9URT7IC9G JO7J ^eLfIJO2EJ JO9 F9ZE98J9G ICS2FH7JI2C IJ I8 IHR288IVT9 S2F JO9 BCI2C J2 G9J9FHIC9 LO9JO9F JO9F9 7F9 C2CQJF7GIJI2C7T L2F] 2RR2FJECIJI98 JO7J -7FM7ICICM BCIJ 9HRT2>998 P2ETG V9 R9FQS2FHICM IC 2FG9F J2 O9TR HICIHId9 F9GEPJI2C83_)O9 .98R2CQG9CJX8 VFI9S C9MT9PJ8 7P]C2LT9GMICM JO7J@ RFI2F J2 Y2FG9C V9QP2HICM H7C7M9F@ JO9F9 L78 C2 C99G S2F 7C 9URT7C7JI2C3 (2FH9F =7C7M9F %O7C] L78 SETT> 7L7F9 2S JO9 F9782C S2F JO9 BCI2CX8 '2K9HV9F / ICS2FH7JI2C F9ZE98J 7CG IJ8 F9T9K7CP9 LIJO F9M7FG J2 7GHICI8JF7JI2C 2S JO9 P2TT9PJIK9QV7FM7ICICM 7MF99H9CJ3 + ECI2C C99G C2J PIJ9 R7FJIPET7F RF2KI8I2C8 2S JO9 P2CJF7PJ IJ 899]8 J2 9CS2FP93 )O9F9 I8 C2 F9ZEIF9H9CJ JO7J 7 ECI2C ^87> JO9 nH7MIP L2FG8@X IC 2FG9F J2 SICG JO7J JO9 ICS2FH7JI2C I8 F9T9K7CJ J2 JO9 BCI2Co8 FIMOJ J2 R2TIP9 JO9 P2CJF7PJ3_ 6"$$%#?1( 6"$"$>E 6I>5B?3@ 14; ',.- 1`@ /6 [;?6;\@ PIJICM 3(#1 !(&1?$ <??' E!"% B?5@ 1/? ',.- ;5;@ ;51 [;?`6\3=7C7M9F %O7C]X8 F98R2C89 2S '2K9HV9F 1<@P2CSIFH8 JO7J JO9 .98R2CG9CJ ECG9F8J22G ^JO9 ECI2CX8 ICJ9CJ S2F JOI8 ICS2FH7JI2C3_ %O7C] GIG C2J GI8REJ9 JO9 F9T9K7CP9 2S JO9 ICS2FH7JI2C3 c7F7ROF78ICM JO9 P2CJF7PJ@ 8O9 788EF9G JO9 BCI2C JO7J JO9 .98R2CG9CJ L2ETG ^P2CJICE9 J2 H7]9 7C 97FC98J 9SS2FJ J2 SICG C2CQJF7GIJI2C7T L2F] 2RR2FJECIQJI98 LO9C R288IVT93_ Y2FG9C@ 7SJ9F F9P9IRJ 2S !9K9FX8 T9JJ9F@ GIG C2J GI8REJ9 JO9 F9T9K7CP9 2S JO9 ICS2FH7JI2C@ VEJ JO9 ICS2FH7QJI2C L78 C2J RF2KIG9G3)O9 .98R2CG9CJ@ IC IJ8 VFI9S@ PIJ98 JO9 J98JIH2C> 2S S2FH9F $CJ9FC7JI2C7T .9RF989CJ7JIK9 c9CC 7CG cF98IG9CJ !9K9F IC LOIPO JO9> 7P]C2LT9GM9G JO7J JO9 P2CJF7PJ G298 C2J F9ZEIF9 JO9 .9Q8R2CG9CJ J2 PF97J9 C2CJF7GIJI2C7T W2V8 7CG JO9C 7FME98 JO7J ^PF97JI2C 2S 7 eC2CQJF7GIJI2C7T W2Vf R28IJI2C I8 RF9PI89T> LO7J O7RR9C8 LO9C A9TT2L -7GM9 L2F]9F8 7F9 8J7SS9G 2C *7HITJ2C %ECG8JF7CG RF2W9PJ8_ 7CG JO7J ECIJ 9HRT2>998 ^O7K9 C2 9CJIJT9QH9CJ J2 JO289 R28IJI2C83_ )O9 S2F9M2ICM 7FMEH9CJ I8 S7TT7PI2E83 )O9 I88E9 I8 C2J JO9 7V89CP9 2S 7C 2VTIM7JI2C J2 PF97J9 C2CJF7GIQJI2C7T W2V8 2F 9CJIJT9H9CJ 2S ECIJ 9HRT2>998 J2 7 C9LT> PF97J9G R28IJI2C3 )O9 I88E9 I8 JO9 9CJIJT9H9CJ 2S JO9 BCI2C J2 ICS2FH7QJI2C F9M7FGICM C2CJF7GIJI2C7T L2F]3 )O9 7V89CP9 2S 7 P2CJF7PQJE7T RF2KI8I2C F9ZEIFICM JO9 PF97JI2C 2S R28IJI2C8 G298 C2J 7TJ9F JO9 ;?30# P2CJF7PJE7T 2VTIM7JI2C J2 H7]9 7C ^97FC98J 9SS2FJ J2 SICG L2F] S2F 7SS9PJ9G 9HRT2>998 V> 788IMCICM JO9H J2 L2F] OI8J2FIP7TT> R9FS2FH9G V> C2CQ-7FM7ICICM BCIJ 9HRT2>9983_ $CS2FH7JI2C 98J7VTI8OICM LO9JO9F JO9 .98R2CG9CJ I8 SETSITTICM JO7J P2CJF7PJE7T 2VTIM7JI2C I8 F9T9K7CJ3 )O9 .98R2CG9CJX8 7FMEQH9CJ JO7J 89PJI2C ;?30# G298 C2J F9T7J9 J2 L2F] V9ICM R9FQS2FH9G IC R28IJI2C8 SITT9G V> >9TT2L V7GM9 9HRT2>998 IMC2F98 JO9 2VKI2E83 $S JO9 .98R2CG9CJ O7G P2HRTI9G LIJO JO9 P2CJF7PJ IC JO9 SIF8J IC8J7CP9 7CG H7G9 7C 97FC98J 9SS2FJ J2 T2P7J9 C2CQJF7GIJI2C7T L2F]@ 78 IJ GIG F9JF27PJIK9T> IC DET> REF8E7CJ J2 -2EMX8 GIF9PJI2C@ IJ HIMOJ O7K9 V99C ECC9P9887F> J2 OIF9 7 >9TQT2L V7GM9 9HRT2>99 J2 R9FS2FH JO9 L2F]3 )O9 ICS2FH7JI2C 82EMOJ V> JO9 BCI2C L2ETG 98J7VTI8O LO7J C2CJF7GIJI2C7T L2F] L78 V9ICM R9FS2FH9G V> >9TT2L V7GM9 9HRT2>998 7CG LO9JO9F ECIJ 9HRT2>998 L9F9 P7R7VT9 2S R9FS2FHICM JO7J L2F]3)O9 .98R2CG9CJX8 VFI9S G298 C2J H9CJI2C 2F GI8PE88 JO9 MFI9K7CP9 JO7J L78 89JJT9G IC F98R2C89 J2 JO9 GIF9PJI2C MIK9C J2 H7C7M9H9CJ 7J .2P]S2FG V> *EH7C .982EFP98 .9RF989CJ7JIK9 =I]9 -2EM@ LO2 L2F]8 7J JO9 .98R2CG9CJX8 O97GZE7FJ9F8 IC YICG82F ,2P]8@ #2CC9PJIPEJ@ J2 ^SICG C2CQJF7GIJI2C7T L2F] S2F 82H9 V7FM7ICICM ECIJ R92RT93_ +8 JO9 N9C9F7T #2EC89TX8 VFI9S R2ICJ8 2EJ@ PIJICM C#'($) B+%%, B?(' B?3@ 1?1 ',.- 56< [;?6?\@ IJ I8 C2J C9P9887F> JO7J 7 ECI2C V9 7VT9 J2 RF2K9 JO7J JO9 P2CJF7PJ O78 V99C KI2T7J9G IC 2FG9F J2 2VJ7IC JO9 G98IF9G ICS2FQH7JI2C3 +TJO2EMO JO9 .98R2CG9CJ 7FME98 JO7J ECIJ 9HRT2>998 ^O7K9 C2 9CJIJT9H9CJ J2_ R28IJI2C8 SITT9G V> >9TT2L V7GM9 9HQRT2>998@ JO9 89JJT9H9CJ 2S JO9 MFI9K7CP9 SIT9G V> #OI9S %J9L7FG -7MT9> JO7J F98ETJ9G IC JO9 F9P7TT SF2H T7>2SS 2S JL2 ECIJ 9HQRT2>998 J2 R9FS2FH C2CJF7GIJI2C7T L2F] JO7J O7G V99C V9ICM R9FS2FH9G V> JL2 >9TT2L V7GM9 9HRT2>998 8EMM98J8 2JO9FLI893 )OI8 P789 F9T7J98 J2 7C ICS2FH7JI2C F9ZE98J@ C2J JO9 H9FIJ 2S 7 R2J9CJI7T MFI9K7CP93 ^)O9 -27FG 9K7TE7J98 ICS2FH7JI2C F9ZE98J8 2C JO9 V78I8 2SJO9 F9T9K7CP9 2S ICS2FH7JI2C 82EMOJ@ C2J JO9 H9FIJ 2S 7 MFI9K7CP93_ *%1 !("+&@ /50 ',.- ;111@ ;115 [1<<0\3)O9 .98R2CG9CJX8 VFI9S 7T82 G298 C2J 7GGF988 JO9 7GHI88I2C 2S %9CI2F *EH7C .982EFP98 .9RF989CJ7JIK9 %EJO9FT7CG JO7J OEH7C F982EFP98 G298 C2J T22] S2F C2CJF7GIJI2C7T W2V 2RR2FJEQCIJI98 ^e2fCP9 JO9 G9PI8I2C I8 H7G9 V> 82H92C9 J2 8J7SS LIJO C2CQ9HRT2>998@ >9TT2L V7GM983_ )O7J 7GHI88I2C 9SS9PJIK9T> P2CJF7GIPJ8 JO9 788EF7CP9 IC =7C7M9F %O7C]X8 '2K9HV9F 1< T9JJ9F JO7J JO9 .98R2CG9CJ@ 7J .2P]S2FG@ L78 P2CJICEICM J2 H7]9 ^7C 97FC98J 9SS2FJ J2 SICG C2CQJF7GIJI2C7T L2F] 2RR2FJECIJI98 LO9C R288IVT93_)O9 .98R2CG9CJ PIJ98 D($ !"%>? G%J#K(K%+ F@"')[L$"?$-<+";@$% *@;'"#/"$> B?3@ 11< ',.- ;114 [;?`0\@ S2F JO9 RF2R2Q8IJI2C JO7J 7 F9ZE98J S2F ICS2FH7JI2C F9M7FGICM C2CECIJ 9HRT2>Q998 F9ZEIF98 7 8O2LICM JO7J JO9 ICS2FH7JI2C ^I8 F9T9K7CJ J2 V7FQM7IC7VT9 I88E983_ )O7J P789 I8 IC7RR28IJ9 IC JO7J IJ L78 O9TG JO7J JO9 ICS2FH7JI2C 82EMOJ GIG C2J GIF9PJT> 7SS9PJ V7FM7ICICM ECIJ H9HV9F83 $C JOI8 P789 JO9 ICS2FH7JI2C 82EMOJ REF8E7CJ J2 7 P2CJF7PJE7T RF2KI8I2C G298 GIF9PJT> 7SS9PJ V7FM7ICICM ECIJ 9HQRT2>9983 =7C7M9F %O7C] 788EF9G JO9 BCI2C JO7J JO9 .98R2CG9CJ  *+=$,)&' %B'!%).+'!56`L78 H7]ICM ^7C 97FC98J 9SS2FJ J2 SICG C2CJF7GIJI2C7T L2F] 2RQR2FJECIJI98 LO9C R288IVT93_ $J I8 L9TT 89JJT9G JO7J 7 ECI2C I8 C2J F9ZEIF9G J2 7PP9RJ 7C 9HRT2>9FX8 788EF7CP9 JO7J IJ I8 P2HRT>ICM LIJO 7 P2TT9PJIK9QV7FM7ICICM 7MF99H9CJ3 ^e)f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cFI2F J2 JOI8 O97FICM@ JO9 .98R2CG9CJ O7G PT7IH9G 2CT>@ 78 C2J9G IC JO9 .98R2CG9CJX8 T9JJ9F 2S '2K9HV9F 1<@ 7CG H2F9 9URTIPIJT> 8J7J9G IC IJ8 T9JJ9F 2S !9P9HV9F 1;@ JO7J JO9 BCI2C ^O78 V99C RF2KIG9G 7TT ICS2FH7JI2C 7K7IT7VT9 IC F9M7FG8 J2 JO9 >9TT2L V7GM9 ICS2FH7JI2C F9ZE98J3_ $ SICG IJ ICP2HRF9O9C8IVT9 JO7J JOI8 $CJ9FC7JI2C7T P2FR2F7JI2C L78 2F I8 EC7L7F9 2S LO9F9 >9TT2L V7GM9 9HRT2>998 7F9 L2F]ICM 2F LO7J L2F] JO9> 7F9 R9FS2FHICM3 $J H7> L9TT V9 JFE9 JO7J JO9 .98R2CG9CJ G298 C2J O7K9 JO9 ICS2FH7JI2C F9ZE98J9G V> JO9 BCI2C IC RF9PI89T> JO9 S2FH F9ZE98J9G V> JO9 BCI2C@ VEJ JO7J G298 C2J F9TI9K9 JO9 .9Q8R2CG9CJ 2S IJ8 2VTIM7JI2C J2 RF2KIG9 F9T9K7CJ ICS2FH7JI2C3+TJO2EMO JO9 .98R2CG9CJ ICS2FH9G JO9 BCI2C JO7J IJ O7G V99C ^RF2KIG9G 7TT ICS2FH7JI2C 7K7IT7VT9 IC F9M7FG8 J2 JO9 >9TQT2L V7GM9 ICS2FH7JI2C F9ZE98J@_ JO9 .98R2CG9CJ@ IC IJ8 VFI9S@ H7]98 C2 8EPO PT7IH3 %EJO9FT7CG 7GHIJJ9G JO7J@ 7TJO2EMO F9QZE98J8 2F REFPO789 2FG9F8 S2F J9HR2F7F> R9F82CC9T L9F9 C2J H7ICJ7IC9G 7J 2C9 P9CJF7TId9G T2P7JI2C@ JO9> L9F9 H7ICJ7IC9G 2C^JOF99 89R7F7J9 8>8J9H8 3 3 3D3!3 "GL7FG8 3 3 3+dEF9@ 7CG 3 3 3#2C82T93_ %EJO9FT7CG L78 ZE98JI2C9G SEFJO9F IC JO7J F9M7FG@ VEJ O9F F98R2C89 P2CSIFH8 JO7J JO9 .98R2CG9CJ O78 8>8J9H8 JO7J ]99R JF7P] 2S JO9 J9HR2F7F> R9F82CC9T JO7J IJ I8 EJITIdICM3 +C> PT7IH JO7J JOI8 .98R2CG9CJ@ 7C ICJ9FC7JI2C7T P2FR2F7JI2C@ G298 ]C2L JO9 89FKIP98 S2F LOIPO IJ I8 R7>ICM 7CG V> LO2H 7CG LO9F9 JO289 89FKIP98 7F9 V9ICM R9FS2FH9G I8 ICPF9GIVT93 YO9C 7C 9HRT2>9F O78 F9P2FG8 JO7J 7F9 F98R2C8IK9 J2 7 ECI2CX8 ICS2FQH7JI2C F9ZE98J VEJ C2J IC RF9PI89T> JO9 S2FH 82EMOJ V> ECI2C@ ^IJ HE8J H7]9 82H9 9SS2FJ J2 nICS2FHX JO9 ECI2C 82 JO7J JO9 ECI2C H7>@ IS C9P9887F>@ H2GIS> IJ8 F9ZE98J 7PP2FGICMT>3_ O%-#/"0( L$"0%+#"1&@ /;0 ',.- ;150@ ;156 [;??5\3 %EJO9FT7CG 7T82 7P]C2LT9GM9G JO7J JO9 .98R2CG9CJX8 9QH7IT 8>8J9H R9FHIJ8 7C ICGIKIGE7T J2 89CG 7 8ICMT9 9QH7IT J2 HETJIRT9 F9PIRI9CJ83 )OE8@ 78 JO9 N9C9F7T #2EC89TX8 VFI9S R2ICJ8 2EJ@ 8O9 P2ETG O7K9 S2FL7FG9G JO9 BCI2CX8 F9ZE98J J2 7TT H7C7M9F8 LO2 L2ETG JO9C IG9CJIS> LO9JO9F JO9> L9F9 EJITIdICM 7C> >9TT2L V7GM9 9HRT2>Q998@ 7CG@ IS 82@ RF2KIG9 JO9 F9ZE98J 2F REFPO789 2FG9F REF8E7CJ J2 LOIPO JO9 >9TT2L V7GM9 9HRT2>998 L9F9 L2F]ICM3)O9 ICS2FH7JI2C F9ZE98J9G V> JO9 BCI2C I8 F9T9K7CJ 7CG C9PQ9887F> J2 788EF9 JO7J JO9 .98R2CG9CJ I8 P2HRT>ICM LIJO JO9 P2CJF7PJ3 )O9.98R2CG9CJ@ V> S7ITICM 7CG F9SE8ICM J2 RF2KIG9 JO9 BCI2C LIJO JO9 F9ZE98J9G ICS2FH7JI2C F9T7JICM J2 >9TT2L V7GM9 9HRT2>998 KI2T7J9G %9PJI2C 6[7\[0\ 2S JO9 +PJ3#&'#,B%$&'&( ,+Y->S7ITICM 7CG F9SE8ICM J2 RF2KIG9 JO9 BCI2C LIJO JO9 ICS2FQH7JI2C IJ F9ZE98J9G 2C '2K9HV9F /@ 1<<4@ 87IG ICS2FH7JI2C V9ICM F9T9K7CJ 7CG C9P9887F> J2 JO9 BCI2C 78 JO9 P2TT9PJIK9QV7FM7ICICM F9RF989CJ7JIK9 2S JO9 9HRT2>998 IC JO9 7RRF2RFI7J9 ECIJ@ JO9 .98R2CG9CJ O78 9CM7M9G IC ECS7IF T7V2F RF7PJIP98 7SQS9PJICM P2HH9FP9 LIJOIC JO9 H97CICM 2S %9PJI2C 6[7\[;\ 7CG [0\ 7CG %9PJI2C 1[4\ 7CG [`\ 2S JO9 +PJ3."="!A*7KICM S2ECG JO7J JO9 .98R2CG9CJ O78 9CM7M9G IC P9FJ7IC ECQS7IF T7V2F RF7PJIP98@ $ SICG JO7J IJ HE8J V9 2FG9F9G J2 P9789 7CG G98I8J 7CG J2 J7]9 P9FJ7IC 7SSIFH7JIK9 7PJI2C G98IMC9G J2 9SS9PJEQ7J9 JO9 R2TIPI98 2S JO9 +PJ3)O9 .98R2CG9CJ O7KICM S7IT9G 7CG F9SE89G J2 RF2KIG9 JO9 BCQI2C LIJO ICS2FH7JI2C F9ST9PJICM LO9F9 7J RT7CJ8 ; 7CG 4 JO9 >9TQT2L V7GM9 9HRT2>998 7F9 L2F]ICM@ JO9 *7HITJ2C %ECG8JF7CG H7C7M9F 2F 8ER9FKI82F S2F LO2H JO9> 7F9 L2F]ICM@ 7CG LO7J JO9IF W2V GEJI98 7F9@ IJ HE8J RF2HRJT> 8ERRT> JO7J ICS2FH7JI2C3 )O9 .98R2CG9CJ HE8J 7T82 R28J 7C 7RRF2RFI7J9 C2JIP93&C JO989 SICGICM8 2S S7PJ 7CG P2CPTE8I2C8 2S T7L 7CG 2C JO9 9CJIF9 F9P2FG@ $ I88E9 JO9 S2TT2LICM F9P2HH9CG9G1&.!".)O9 .98R2CG9CJ@ *7HITJ2C %ECG8JF7CG@ .2P]S2FG@ $TTIC2I8@ IJ8 2SSIP9F8@ 7M9CJ8@ 8EPP9882F8@ 7CG 788IMC8@ 8O7TT;3 #9789 7CG G98I8J SF2H[7\ .9SE8ICM J2 V7FM7IC P2TT9PJIK9T> LIJO $CJ9FC7JI2C7T BCI2C B+Y 7CG IJ8 ,2P7T 0?1 V> S7ITICM 7CG F9SE8ICM J2 RF2KIG9 F9QZE98J9GICS2FH7JI2C JO7J I8 F9T9K7CJ 7CG C9P9887F> J2 JO7J BCI2C 78 JO9 P2TT9PJIK9QV7FM7ICICM F9RF989CJ7JIK9 2S IJ8 O2EFT> R7IG RF2GEPJI2C 7CG H7ICJ9C7CP9 9HRT2>9983[V\ $C 7C> TI]9 2F F9T7J9G H7CC9F ICJ9FS9FICM LIJO@ F98JF7ICICM@ 7CG P29FPICM 9HRT2>998 IC JO9 9U9FPI89 2S FIMOJ8 ME7F7CJ99G JO9H IC %9PJI2C ` 2S JO9 +PJ313 )7]9 JO9 S2TT2LICM 7SSIFH7JIK9 7PJI2C C9P9887F> J2 9SS9PQJE7J9 JO9 R2TIPI98 2S JO9 +PJ3[7\ cF2HRJT> SEFCI8O $CJ9FC7JI2C7T BCI2C B+Y 7CG IJ8 ,2P7T 0?1 LIJO ICS2FH7JI2C F9ST9PJICM LO9F9 7J RT7CJ8 ;7CG 4 JO9 >9TT2L V7GM9 9HRT2>998 7F9 L2F]ICM@ S2F LO2H JO9> 7F9 L2F]QICM@ 7CG LO7J JO9IF W2V GEJI98 7F93[V\ YIJOIC ;5 G7>8 7SJ9F 89FKIP9 V> JO9 %EVF9MI2C@ R28J 7J IJ8 S7PITIJI98 IC .2P]S2FG@ $TTIC2I8@ P2RI98 2S JO9 7JJ7PO9G C2JIP9 H7F]9G ^+RR9CGIU3_/#2RI98 2S JO9 C2JIP9@ 2C S2FH8 RF2KIG9G V> JO9 .9MI2C7T !IF9PJ2F S2F %EVF9MI2C //@ 7SJ9F V9ICM 8IMC9G V> JO9 .98R2CG9CJX8 7EJO2FId9G F9RF989CJ7JIK9@ 8O7TT V9 R28J9G V> JO9 .98R2CG9CJ 7CG H7ICJ7IC9G S2F 4< P2C89PEJIK9 G7>8 IC P2C8RIPE2E8 RT7P98 ICPTEGICM 7TT RT7P98 LO9F9 C2JIP98 J2 9HQ  1$S C2 9UP9RJI2C8 7F9 SIT9G 78 RF2KIG9G V> %9P3 ;<1354 2S JO9 -27FGX8 .ET98 7CG .9MET7JI2C8@ JO9 SICGICM8@ P2CPTE8I2C8@ 7CG F9P2HH9CG9G &FG9F 8O7TT@ 78 RF2KIG9G IC %9P3 ;<1356 2S JO9 .ET98@ V9 7G2RJ9G V> JO9 -27FG 7CG 7TT 2VW9PJI2C8 J2 JO9H 8O7TT V9 G99H9G L7IK9G S2F 7TT REFQR2898/$S JOI8 &FG9F I8 9CS2FP9G V> 7 WEGMH9CJ 2S 7 BCIJ9G %J7J98 P2EFJ 2S 7RR97T8@ JO9 L2FG8 IC JO9 C2JIP9 F97GICM ^c28J9G V> &FG9F 2S JO9 '7QJI2C7T ,7V2F .9T7JI2C8 -27FG_ 8O7TT F97G ^c28J9G c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